Citation Nr: 1101659	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-15 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability 
evaluation for right hand residual surgical scar.   

2.  Entitlement to an increased disability evaluation for 
fracture of the right third metacarpal with limitation of motion 
of long finger, in excess of 0 percent prior to January 25, 2006, 
and in excess of 10 percent from January 25, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from April 
1974 to December 1982.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision mailed in July 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana, which in relevant part granted service 
connection for the right hand surgical scar and assigned a 
noncompensable (0 percent) initial evaluation from March 29, 
2005, in addition to denying an increased (compensable) 
evaluation for the service-connected fracture of the right third 
metacarpal.  Following the Veteran's January 2006 notice of 
disagreement with the ratings, the claims file was transferred to 
the Houston, Texas, RO upon the Veteran's relocation to that 
jurisdiction.  

In December 2006 the Houston RO issued a rating decision which in 
relevant part increased the evaluation for the fracture of the 
right third metacarpal with limitation of motion long finger to 
10 percent for the rating period from January 25, 2006, and 
continued the noncompensable evaluation for the right hand 
surgical scar.  Because the increase in the evaluation of the 
Veteran's fracture of the right third metacarpal disability does 
not represent the maximum rating available for the disability, 
the Veteran's claim for increased rating remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In the Veteran's substantive appeals, dated April 2007 and June 
2007, the Veteran requested a hearing before the BVA.  In a 
signed September 2007 statement the Veteran waived his requests 
for a hearing.   

Claims for an increased evaluation for service-connected 
left knee disabilities and service connection for left hip 
and lower back disorders (to include as secondary to 
service-connected left knee disabilities) have been raised 
by the record (October 2007 statement), but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The right hand residuals surgical scar was, for the entire 
period during the pendency of the appeal, not tender, not 
unstable, not objectively painful, less than 144 square inches, 
and did not otherwise cause any limitation of motion or function.

2.  For the entire rating period, the Veteran's fracture, third 
right metacarpal disability is manifested by pain, some decrease 
in grip strength, and a measured gap between the fingertips and 
the proximal transverse crease; however the disability picture is 
not comparable to amputation of the finger.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a right hand 
residual surgical scar have not been met for any period of the 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14 (2010); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (2005).

2.  The criteria for a 10 percent evaluation for fracture of the 
third right metacarpal disability have been met for the rating 
period from March 29, 2005 to January 25, 2006.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227, 5229, 5230 
(2010).

3.  The criteria for an evaluation in excess of 10 percent for 
fracture of the third right metacarpal disability have not been 
met for any period.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5227, 5229, 5230 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see 
also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 
C.F.R § 3.159(b)(1).

The record shows that through VCAA letters dated April 2005, 
March 2006, and November 2006 the Veteran was informed of the 
information and evidence necessary to substantiate claims for the 
benefits sought on appeal.  The Veteran was also advised of the 
types of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the Veteran was provided in April 2005 prior to 
the initial unfavorable decision mailed in July 2005.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status, 2) existence of a 
disability, 3) a connection between the Veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In 
this case, the Veteran was provided with notice of what type of 
information and evidence was needed to substantiate the claim for 
an higher disability evaluations.  The March 2006 and November 
2006 letters gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal.

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case statements 
of the case issued in March 2007 and May 2007, thereby curing the 
defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
SOC or SSOC, is sufficient to cure a timing defect).  The Veteran 
has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, and 
is not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, VA examination reports, private 
examination reports, and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c).  

While the Veteran has reported being in receipt of Social 
Security disability benefits from March 2005, and while the SSA 
determination letter and underlying medical evidence are not of 
record, the Board finds that such SSA records would not be 
relevant because they are far outweighed by the competent 
evidence of record that includes VA hand examination findings 
contemporaneous with SSA disability findings (May 2005 VA 
examination); multiple VA hand examinations and consultations 
(May 2005, November 2006, May 2007, June 2007) that are thorough, 
cover more of the period of rating claim, and are subsequent 
evidence otherwise of record that shows specific findings and 
impairment associated with the Veteran's right hand disability, 
and also differentiates non-service-connected right hand 
disability.  

In addition, the Veteran has not identified the disorders for 
which he receives disability benefits as his service-connected 
disabilities; however, in a February 2006 VA pension claim filed 
during the pendency of this appeal, the Veteran indicated to VA 
that he was prevented from working by his hand, and non-service-
connected arm and shoulder disorders.  The weight of the evidence 
(see June 2007 VA examiner's opinion) demonstrates that the 
Veteran's "hand" disorder includes non-service-connected 
swelling and tremor of the hand, which has been shown not to be a 
part of the service-connected residuals of fracture of the right 
hand.  This Board decision otherwise reviews all the evidence and 
indicates which symptoms are related to the service-connected 
right hand disability, so that general references or findings 
based on all right hand disorders that might be included in SSA 
records would be less probative than the specific evidence 
already of record that specifically identifies and measures 
service-connected right hand disability.

The residuals of fracture of the right hand have been thoroughly 
examined (see June 2007 VA hand examination), with service-
connected symptomatology differentiated from non-service-
connected symptomatology, so such evidence is much more probative 
on the question of rating the right hand service-connected 
disability than would any general or undifferentiated findings 
regarding all right hand disability, both service connected and 
non-service connected, that might be indicated in SSA records.  
For increased evaluation claims, the more current VA examinations 
are more probative.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (stating that the present level of disability is of 
primary importance in increased rating claims).  For these 
reasons, the Board finds that the SSA records would be of 
virtually no probative value, and would be outweighed by 
subsequent specific examination evidence showing the level of 
disability and impairment caused by the right hand disability, so 
could not substantiate a claim for higher rating.  See Golz v. 
Shinseki, 590 F.3d 1217 (Fed. Cir. 2010) (holding the duty to 
assist requires VA to obtain SSA records only where they are 
relevant, that is, where there is a reasonable possibility that 
the records could help the Veteran substantiate the claim for 
benefits).  No additional pertinent evidence has been identified 
by the Veteran.

The Veteran was afforded VA examinations in May 2005, November 
2006, and June 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the examination reports set forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be sufficient.  
The most recent VA examination was in June 2007.  There has not 
been a factual assertion of worsening of disability since the 
June 2007 VA examination.  

In this regard, the Board notes that in a December 2010 brief the 
Veteran's representative wrote that the VA examination had been 
conducted over four years ago (in fact it had been over three 
years prior), and that it was "plausible the conditions have 
worsened since the" VA examination.  The statement does not 
assert any worsening of any specific symptom, finding, 
manifestation, or limitation associated with the service-
connected disabilities at issue.  As such, the statement does not 
in fact constitute evidence of worsening since the last VA 
examination.  This generalized assertion is not evidence of 
worsening, only contention, as the representative does not 
indicate the Veteran is asserting the worsening, only speculating 
as to the plausibility that a worsening could have occurred over 
the passage of time.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See VAOPGCPREC 
11-95; see also Palczewski v. Nicholson, 
21 Vet. App. 174, 182 (2007) ("Although evidence submitted 
between the date of the regional office's decision and the 
Board's review of that decision could, in particular instances, 
conceivably require that a new medical examination be provided, 
the mere passage of time between those events does not.").  
Instead, a reexamination is required when "evidence indicates 
there has been a material change in a disability or that the 
current rating may be incorrect."  38 C.F.R. 
§ 3.327(a) (2010).

The Board also notes that on the same day of the June 2007 VA 
examination of the scar, following the examination, the Veteran 
met with his representative and signed a statement that was 
completed at some point by his representative, which included the 
statement that his service-connected scar was tender to the 
touch.  For the reasons explained in the reasons and bases below, 
the Board finds that this statement is outweighed by the other 
evidence of record, so is of no probative value in showing 
tenderness of a scar at that time.  Moreover, the fact that the 
statement was made immediately after a VA examination on the same 
day does not constitute evidence of worsening or material change 
since the last VA examination, as and is factually 
distinguishable from the Court cases that hold that a new VA 
examination is warranted where there is in fact an assertion of 
worsening of disability since the last VA examination, as there 
would not in fact have been time for worsening since the VA 
examination that was conducted earlier in the same day.  

Thus, the Board finds that a further examination is not 
necessary.  For all the foregoing reasons, the Board concludes 
that VA's duties to the Veteran have been fulfilled with respect 
to the issues on appeal.

Initial Rating for a Scar

The present appeal involves the Veteran's claim that the severity 
of his service-connected right hand residual surgical scar 
warrants a higher initial disability rating. 

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims (Court) 
has held that an appeal from an initial rating is a separate and 
distinct claim from a claim for an increased rating.  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found, a practice known 
as "staged ratings."  See Fenderson v. West, 12 Vet App 119, 126 
(1999). 

The Board notes that as of October 23, 2008, revised provisions 
for evaluating scars were enacted; however, this new regulation 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008.  Accordingly, these 
revisions do not apply to the present case.  73 Fed. Reg. 54708 
(Sept. 23. 2008).  Rather, the Veteran's claim for a higher 
rating for scars will be considered solely under the criteria 
effective as of the date of the claim, March 29, 2005.

Diagnostic Code 7800 rates scars of the head, face, or neck based 
upon disfigurement, and does not apply in this case as the 
service-connected scar is located on the Veteran's third finger 
of the right hand.     

Under Diagnostic Code (DC) 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion warrant 
a 10 percent rating when the scars cover an area or areas 
exceeding 6 square inches (39 sq. cm.).  Scars that are 
superficial, do not cause limited motion, and cover area of 144 
inches or more are given a compensable rating under DC 7802.  
Unstable superficial scars are rated under DC 7803.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.  Superficial scars that are 
painful on examination are rated under DC 7804.  DC 7804 
stipulates that a 10 percent disability evaluation will be 
warranted with evidence that a superficial service-connected scar 
is painful on examination.  38 C.F.R. § 4.118, DC 7804.  DC 7805 
provides that other scars are rated on limitation of function of 
the affected part.  A deep scar is one associated with underlying 
soft tissue damage, and a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801-
7805.

As the Veteran's dorsal scar has been described as 4 centimeters 
in length, non-tender, not raised but flat, not unstable, non-
adherent on any subcutaneous structures, but not superficial as 
it was an operative scar, a compensable rating under DC 7801 is 
not available because a deep scar with an area exceeding six 
inches is required for a 10 percent rating under that code.  A 
compensable rating under DC 7802 is not warranted, as the 
Veteran's scar does not have an area of 144 inches or more, and a 
rating under DC 7803 is not warranted, as the Veteran's scar is 
not unstable.  

If a scar were shown to be painful on examination, a 10 percent 
rating under 
DC 7804 would be warranted.  The May 2005, November 2006, and 
June 2007 VA examiners specifically found that the Veteran's scar 
was not painful or tender on examination.  The May 2005 VA 
examination report reflects the Veteran's specific symptoms of 
pain in th palm of the right hand, but did not include any 
complaints or symptoms of painful or tender scar, and very 
specific measures and findings were made regarding the scar, 
specifically including that there was no pain in the scar on 
examination.  The November 2006 VA (QTC) examination report 
reflects that the Veteran's complaints of pain were attributable 
to the underlying right hand disability rather than the scar.  
The June 2007 VA examination report reflects review of the claims 
file, history and complaints by the Veteran, and examination of 
the Veteran that included the specific clinical finding that the 
scar was non-tender. 

On the same day of the June 2007 VA examination of the scar, 
following the examination which was conducted in the morning, the 
Veteran met with his representative and signed a statement that 
was completed at some point by his representative, which included 
the statement that his service-connected scar was tender to the 
touch.  The Board finds that this statement is not credible 
because it is outweighed by the other evidence of record, 
including the Veteran's absence of complaints of tender or 
painful scar to VA during the claim or to VA examiners at three 
different examinations, so is of no probative value in showing 
tenderness of a scar at that time.  For example, in the January 
2006 Statement in Support of Claim that served as the notice of 
disagreement with the initial rating for the scar, the Veteran 
requested a higher rating for the scar, but did not indicate that 
he experienced scar pain or tenderness; instead, he mentioned 
current treatment of the post-operative right hand (right third 
metacarpal) disability, and complained of the pain caused by that 
disability.  

The June 2007 statement of tender scar that was written on the 
Veteran's behalf is the first assertion of tenderness of the 
scar, as opposed to general assertions of pain in the hand, which 
the Veteran had previously made, and which have been considered 
and rated as part of the other service-connected disability of 
residuals of fracture of the right hand.  For the November 2006 
examination the Veteran attributed the pain to his entire hand 
and fingers, which are not service connected.  

The Board also finds the objective findings of a non-tender scar 
on examination to be more persuasive, as they were based on 
specific testing, and are consistent with an absence of history 
or complaints of painful or tender scar in the record prior to 
the June 2007 VA examination or at the time of the June 2007 VA 
examination.  

DC 7805 provides that other scars are rated on limitation of 
function of the affected part.  However, none of the examiners 
indicated that there was any limitation of motion secondary to 
the Veteran's scar.  The Board also finds that the scar itself 
does not cause any other disabling effects to warrant a separate 
rating, as indicated under Diagnostic Code 7805.  

Thus, the evidence of record since the filing of the Veteran's 
claim has consistently demonstrated a noncompensable level of 
disability.  The Board consequently finds that, at no time during 
the initial rating appeal has the evidence supported an 
assignment of a compensable rating for the scar.

For these reasons, the Board finds that the weight of the 
evidence is against a finding that the criteria for a compensable 
rating for right hand residual surgical scar have been met for 
any period.  The Board has considered the doctrine of affording 
the Veteran the benefit of the doubt; however, as the 
preponderance of the evidence is against a higher (compensable) 
initial rating for the entire rating period on appeal, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue on 
that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Residuals of Fracture Third Metacarpal

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the disability.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991).  Where an increase in the level of a service- 
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  Nevertheless, an appellant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to limited 
movement, excessive movement, weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
deformity, or atrophy of disuse.

Historically, service connection was granted in August 1989 for 
fracture, third right metacarpal, evaluated as 0 percent 
disabling under Diagnostic Code 5227.  The Veteran submitted his 
current claim seeking an increased rating on March 29, 2005.  By 
means of the December 2006 rating decision, the evaluation was 
increased to 10 percent, under Diagnostic Codes 5227-5229, 
effective January 2006, which was considered by the RO to be the 
date of claim.  See 38 C.F.R. § 4.27 (2010) (hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is shown 
after the hyphen; unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99").  

The Veteran was afforded a VA hand, thumb, and fingers 
examination in May 2005.  He complained of daily pain in his palm 
and in his little finger, ring finger, and third finger.  The 
Veteran reported being right-handed and having difficulty writing 
and using a keyboard as a result of his right hand, which caused 
difficulty on his job where he had to keep some records.   

The examiner evaluated the ankylosis and objectively noted the 
Veteran had deviation laterally at the DIP (distal 
interphalangeal) joint of the right ring finger so that it 
deviated laterally toward the middle finger.  When making a fist, 
the Veteran could flex the MP joints of the second through fifth 
fingers.  The gap from the tip of the index finger to the 
proximal transverse crease of the palm was 4 inches, while the 
gap from the tip of the middle finger to the proximal transverse 
crease of the palm was 4-7/8 inches and the gap from the tip of 
the ring finger to the crease of the palm was 4-3/8 inches.  On 
testing, the Veteran has normal strength in pushing, pulling, and 
twisting his right hand and he had adequate dexterity for 
twisting, though he did not use the right and little fingers with 
this movement.  After repeated movements with his fingers in 
flexion, the range of motion remained essentially the same.  A 
May 2005 x-ray study revealed no definite fracture.  Mild 
degenerative changes were noted at the DIP and PIP (proximal 
interphalangeal) joints of the 4th and 5th digits.  The examiner 
diagnosed status 27 years post open reduction and internal 
fixation of compound fracture of the right 3rd metacarpal with 
persistent chronic pain, palm of right hand.  

The Board finds that the Veteran's symptoms and right 3rd 
metacarpal impairment caused by the finger disability more nearly 
approximate the criteria for a 10 percent rating under Diagnostic 
Codes 5227-5229, as evidenced by the May 2005 VA examination, and 
grants an increased rating to 10 percent for the period of time 
between March 29, 2005, the date of receipt of claim for 
increase, and January 25, 2006.  The appeal is granted to this 
extent only.  

The Board further finds that the schedular rating criteria for an 
evaluation in excess of 10 percent for fracture of the third 
right metacarpal disability have not been met for any period.  
For the entire rating period, the Veteran's fracture, third right 
metacarpal disability was not manifested by a disability picture 
comparable to amputation of the finger, as required for a higher 
rating under DC 5153.  38 C.F.R. § 4.71a.  

The evidence shows that the Veteran underwent a fee-based VA hand 
examination in November 2006.  Again the Veteran reported pain in 
the right hand and fingers, and difficulty tying shoelaces with 
his right hand and fastening buttons.  On hand dexterity 
examination, the right hand fingertips could approximate the 
proximal transverse crease of the palm; however, the right hand 
strength was slightly reduced while the non-service connected 
left hand strength was within normal limits.  Range of motion 
examination for the right long finger was within normal limits; 
however the examiner noted that joint function was additionally 
limited after repetitive use by pain, fatigue, weakness, and lack 
of endurance.  The VA examiner made no change in the diagnosis of 
fracture, right third metacarpal.  The accompanying x-ray study 
also did not show the old fracture site, though moderate flexion 
deformity of the 5th IP joint was noted.  

In June 2007 the Veteran was afforded a VA hand examination, in 
particular to address his reports of pain, swelling, and a tremor 
in the right hand.  The claims file was reviewed.  The examiner 
observed a resting tremor in his right hand which was mild and 
again the Veteran reported pain in the palm area of the hand.  He 
also report difficulty gripping things and attributed dropping 
things to the tremor.  The examiner noted the Veteran was then 
receiving medication for the tremor.  Upon an objective 
examination, the examiner noted repeat flexion and extension of 
his third finger produced no indication of pain, weakness, or 
fatigue and the Veteran had no palpable tenderness anywhere on 
the hand or fingers.  He also had a good grip.  An x-ray study 
found no evidence of acute abnormality.  The examiner noted the 
Veteran had consulted with neurology in May 2007 and his disorder 
was diagnosed as writer's cramp.  The examiner also found he was 
not symptomatic for anything that concerned the fracture.  The 
examiner found no swelling in the hand and the tremor was not 
caused by the metacarpal fracture.  

The ratings for DCs 5216 through 5219 apply to unfavorable 
ankylosis or limited motion preventing flexion of tips to within 
2 in. (5.1 cms.) of median transverse fold of the palm.  
Extremely unfavorable ankylosis will be rated as amputation under 
DCs 5152 through 5156. 38 C.F.R. § 4.71a.

When limitation of motion of the long or index finger is 
considered, DC 5225 or 5116 is applicable.  In light of this 
Board decision to grant a 10 percent rating for the stage from 
March 29, 2005 to January 25, 2006, the Veteran has been assigned 
already a 10 percent evaluation for limitation of motion for the 
entire rating period.  Under DC 5225 and 5226, favorable or 
unfavorable ankylosis of the index or long finger is evaluated as 
10 percent disabling; this is the maximum schedular disability 
rating available under the Diagnostic Codes for limitation of 
motion or function, including ankylosis.

The Board has also considered DC 5229 which governs ratings based 
on limitation of motion of the index finger.  DC 5229 also 
provides for a maximum 10 percent rating when motion is limited 
to where there is a gap of one inch or more between the fingertip 
and the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or with extension limited by more 
than 30 degrees.  38 C.F.R. § 4.71a. 

The 10 percent rating assigned for the right 3rd metacarpal 
disability represents the maximum rating afforded for ankylosis 
of that finger with painful motion.  See 
38 C.F.R. § 4.71a.  Significantly, if the finger is ankylosed 
(and here disability of such severity is not shown), the maximum 
rating is also 10 percent.  A higher schedular rating would only 
be warranted if the finger were amputated.  See 
38 C.F.R. § 4.71a, DC 5153.

Under DC 5153, where there is amputation of the index finger 
through the middle phalanx or at the distal joint, a 10 percent 
evaluation is warranted, and a 20 percent rating is warranted 
where an amputation of the index finger occurs at the proximal 
interphalangeal joint or proximal thereto.  The Veteran's 
fracture, right 3rd  metacarpal finger disability cannot be 
considered equivalent to an amputation since he still has the 
finger and he still has function in all parts of the finger, even 
if he does have some pain on use and some loss of flexion.

In arriving at the above conclusions, the Board has considered 
the history of the Veteran's disability, as well as the current 
clinical manifestations and symptoms and complaints, and the 
effect this disability may have on the earning capacity.  See 38 
C.F.R. §§ 4.1, 4.2, 4.41 (2010). The nature of the original 
disability has been reviewed, as well as the functional 
impairment that can be attributed to pain and weakness.  The 10 
percent rating has been assigned for the early stage prior to 
January 25, 2006 is based on the presence of limitation of 
functional ability, including as due to pain during flare-ups and 
increased use.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  

A higher rating, even based on the considerations of other 
orthopedic factors including pain that may further limit motion, 
is possible in this case because a maximum schedular rating of 10 
percent is provided for ankylosis, which reflects absence of any 
motion.  Ankylosis is immobility and consolidation of a joint due 
to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. 
App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995).  Ankylosis is stiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union across 
the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

For these reasons, the Board finds that the criteria for an 
evaluation in excess of 10 percent for fracture of the third 
right metacarpal disability have not been met for any period.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  In addition, based upon 
the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Board has considered whether staged ratings are 
appropriate.  The Board has not found any variation in the 
Veteran's symptomatology or clinical findings for any one of the 
claimed right hand disabilities that would warrant the assignment 
of any staged ratings.

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for increased rating for 
right third metacarpal disability, and the claim must be denied.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Extraschedular Consideration

The Board considered whether referral for an extraschedular 
rating is warranted, but finds that there is no basis for 
referral for consideration of an extra-schedular rating in this 
case. 38 C.F.R. § 3.321(b)(1).  If the evidence raises the 
question of entitlement to an extraschedular rating, the 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service- connected disability are inadequate; therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of a claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Only if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, so is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  Thun, 22 
Vet. App at 115-16.

In this Veteran's case, the findings associated with the service-
connected disabilities of the right hand residual surgical scar 
and the fracture right third metacarpal, with limitation of 
motion long finger, include a non-tender, stable scar and 
complaints of pain with difficulty in tying shoelaces, buttoning 
buttons and writing, very mild residual functional impairments 
that do not affect the ability to work.  The schedular rating 
criteria specifically contemplate ratings based on limitation of 
motion or limitation of function.  In addition, the schedular 
rating criteria contemplates ratings for superficial scarring, 
including with ratings based on findings that the scar is tender 
or painful, or unstable, and ratings based on the area affected.  
For these reasons, the Board finds that the schedular rating 
criteria in this case is adequate to rate the Veteran's 
disabilities.  In the absence of evidence that the schedular 
rating criteria is inadequate to rate the Veteran's disabilities, 
the Board is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Court has recently held that a request for a TDIU, 
whether expressly raised by a claimant or reasonably raised by 
the record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation.  There must be cogent evidence of unemployability 
in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the 
instant case, the holding of Rice is inapplicable 


because the evidence of record contains no indication that the 
Veteran has been rendered unemployable by his service-connected 
right hand surgical scar or fracture of the right third 
metacarpal disabilities.  


ORDER

A higher (compensable) initial disability rating for right hand 
residual surgical scar is denied.

A higher disability rating of 10 percent for residuals of 
fracture of the third right metacarpal with limitation of long 
finger, for the period from March 29, 2005 to January 25, 2006, 
is granted; a higher disability rating than 10 percent for any 
period is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


